Exhibit 10.4




ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of August 2, 2007, is
entered into by and between NuTech Acquisition Corp., a Corporation existing
pursuant to the laws of the State of Nevada (“Buyer”) and Jump Communications,
Inc., a Nevada corporation (the “Seller”).
 
 
RECITALS
 
A.
The Seller owns (i) all property rights to one (1) Alcatel 7470 telco switches
configured for ATM/Ethernet protocols utilizing connections from 64Kb/s to OC3
for use as an aggregator of local calls and switching device for broadband
communications.

 
B.
Concurrently with the execution of this Agreement, the Seller and Buyer are
entering into a license agreement covering certain intellectual property for
digital video compression and for the management and delivery of video, audio
and data over a fully switched or routed network, as set forth in the License
Agreement, a copy of which is attached hereto, which network incorporates the
Alcatel 7470 switch referred to above.

 
C.
Buyer desires to purchase from the Seller and the Seller desires to sell to
Buyer, the Purchased Assets, as set forth in Schedule 1.1 hereinbelow, at the
price and under the specified terms and conditions as set forth herein.

 
NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto agree as
follows:
 
 
ARTICLE I
 
PURCHASE AND SALE OF ASSETS
 
1.1.          Assets to be Transferred.Subject to the terms and conditions of
this Agreement, on the Closing Date (as defined in Section 3.1 below), the
Seller shall sell, transfer, convey, assign, and deliver to Buyer and Buyer
shall purchase and accept, all of the assets set forth on Schedule 1.1 hereto
(the “Purchased Assets”).
 
1.2.          No Warranty.Buyer hereby acknowledges and agrees that the
PURCHASED ASSETS ARE BEING SOLD, TRANSFERRED, CONVEYED, ASSIGNED AND DELIVERED
“AS IS”, “WHERE IS”, “WITH ALL FAULTS,” AND WITHOUT RECOURSE OR REPRESENTATION
OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR
NON-INFRINGEMENT.
 
 

 

--------------------------------------------------------------------------------



ARTICLE II


PURCHASE PRICE - PAYMENT
 
2.1.          Purchase Price and Payment.The purchase price for the Assets shall
be an amount of capital, consisting of shares of Buyer’s common stock, such that
the Seller will own eighty-five (85%) percent of the issued and outstanding
shares of the Buyer on a fully-diluted basis on and after the Closing (the
“Purchase Price”). The Purchase Price shall be paid at the Closing by delivery
to Seller of a certificate or certificates representing the appropriate amount
of Buyer’s stock (the “Shares”). The Purchase Price shall be calculated on a
fully-diluted, as converted basis (after taking into account any and all notes,
options, warrants and other securities convertible into, or ultimately
exchangeable or exercisable for, any shares of Buyer’s capital stock and any
agreements or rights for the purchase or acquisition from Buyer of any shares of
Buyer’s capital stock) as at the time of the Closing.
 
 
ARTICLE III
 
CLOSING
 
3.1.          Closing.The closing of the transactions contemplated by this
Agreement (the “Closing”), shall take place at 1:00 p.m. (PDT) at the offices of
Jump Communications, Inc., 10390 Wilshire Boulevard, Penthouse 20, Los Angeles,
California 90024, on or before August 30, 2007, unless another date or place is
agreed to in writing by the parties hereto.  The date on which the Closing
actually occurs is hereinafter referred to as the “Closing Date.”
 
3.2.          Documents to be Delivered by the Seller.At the Closing, the Seller
shall deliver the following documents, in each case duly executed or otherwise
in proper form:
 
 
(a)
Bill of Sale.  A bill of sale for all of the tangible and intangible Purchased
Assets described in Section 1.1 substantially in the form attached hereto as
Exhibit A (the “Bill of Sale”);

 
 
(b)
License Agreement.  A License Agreement substantially in the form of Exhibit
3.2(b) attached hereto (the “License Agreement”);

 
 
(c)
Certified Resolutions.  A certified copy of the resolutions of the Board of
Directors authorizing and approving this Agreement and the consummation of the
transactions contemplated by this Agreement; and

 
 
(d)
Other Documents.  Such additional documents, instruments or writings reasonably
required by Buyer pursuant to Section 6.3 below, including, without limitation,
any subordination agreement required by any senior lender of Buyer.

 
3.3.          Documents to be Delivered by Buyer.At the Closing, Buyer shall
deliver the following documents, in each case duly executed or otherwise in
proper form:
 
(a)   Purchase Price.  The Purchase Price as set forth in Section 2.1 above;
 
 
 
2

--------------------------------------------------------------------------------



(b)  Stock Certificates.  Stock certificates representing the NuTech Digital
preferred stock and/or common stock, duly endorsed to Seller.
 
 
(c)
Certified Resolutions.  A certified copy of the resolutions of the Board of
Directors of the Buyer authorizing and approving this Agreement and the
consummation of the transactions contemplated by this Agreement; and

 
 
(d)
Other Documents.  Such additional documents, instruments or writings reasonably
required by the Seller and its shareholders pursuant to Section 6.3 below.

 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller hereby represents and warrants to the Buyer as of the date hereof as
follows:
 
4.1.          Organization and Standing.The Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has the corporate power and authority to carry on its business as it
is now being conducted.
 
4.2.
Authority Relative to this Agreement. Except for the authorization by its Board
of     Directors, which authorization will be obtained as soon as possible, the
execution, delivery and performance of this Agreement by the Seller have been
duly authorized by the Board of Directors of the Seller.  No further corporate
or other action is necessary on its part to make this Agreement valid and
binding upon it and enforceable against it in accordance with its terms or to
carry out the transactions contemplated hereby.

 
4.3.          No Violations.The execution, delivery and performance of this
Agreement by the Seller do not and will not (1) constitute a breach or a
violation of any law, rule or regulation, agreement, indenture, deed of trust,
mortgage, loan agreement or other instrument to which the Seller is a party or
by which it is bound; (2) constitute a violation of any order, judgment or
decree to which the Seller is a party or by which it is bound or by which any of
the Purchased Assets are bound or affected; or (3) result in the creation of any
lien, charge or encumbrance upon any of the Purchased Assets.
 
4.4.          Title to and Condition of Assets.The Seller has good and
marketable title to all the Purchased Assets.  As of the date of this Agreement,
such Purchased Assets are subject to no known guaranty, judgment, execution,
pledge, lien, conditional sales agreement, security agreement, encumbrance or
charge, except as disclosed pursuant to this Agreement (with respect to which no
default exists) and except for liens for taxes not delinquent.
 
4.5.          Compliance With Applicable Laws.To the Seller’s knowledge, the
conduct of the business by the Seller does not violate or infringe any federal,
state, local or foreign law, statute, ordinance, license or regulation that is
presently in effect.  To the Seller’s knowledge, such conduct does not violate
or infringe any right or concession, copyright, trademark, trade name, patent,
know-how or other proprietary right of others, the enforcement of which would
materially adversely affect the value of the Purchased Assets.  The Seller has
and has maintained all licenses and permits required by all local, state and
federal authorities and regulating bodies.
 
 
 
 
3

--------------------------------------------------------------------------------



 
4.6.          Approvals and Consents. Other than the approval of the Board of
Directors of Seller, no consent, approval or authorization is required in
connection with the execution or delivery of this Agreement by the Seller or the
consummation by it of the transactions contemplated hereby.
 
4.7.
Brokers. Seller acknowledges that there may be brokers, consultants or others
that may be entitled to be paid in connection with the transactions contemplated
by this Agreement.  The Seller represents that the Buyer shall not have any
liability for any claim for a broker’s fee, finder’s fee, consultant’s fee,
attorney’s fee or other third party remuneration by reason of any action of the
Seller.

 
 
Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 4, THE PURCHASED
ASSETS ARE BEING SOLD, TRANSFERRED, CONVEYED, ASSIGNED AND DELIVERED “AS IS”,
“WHERE IS”, “WITH ALL FAULTS,” AND WITHOUT RECOURSE OR REPRESENTATION OR
WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR
NON-INFRINGEMENT.
 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer hereby represents and warrants to the Seller as of the date hereof as
follows:
 
5.1.          Organization and Standing.The Buyer is or will be a corporation to
be duly organized, validly existing and in good standing under the laws of the
State of California and has the corporate power and authority to carry on its
business as it is now being conducted.
 
5.2.
Authority Relative to this Agreement. Except for the authorization by its Board
of     Directors, which authorization will be obtained as soon as possible, the
execution, delivery and performance of this Agreement by the Buyer have been
duly authorized by the Board of Directors of the Buyer.  Other than the
authorization of the Board of Directors, no further corporate or other action is
necessary on its part to make this Agreement valid and binding upon it and
enforceable against it in accordance with its terms or to carry out the
transactions contemplated hereby.

 
5.3.          No Violations.The execution, delivery and performance of this
Agreement by the Buyer do not and will not (1) constitute a breach or a
violation of any law, rule or regulation, agreement, indenture, deed of trust,
mortgage, loan agreement or other instrument to which the Buyer is a party or by
which it is bound; or (2) constitute a violation of any order, judgment or
decree to which the Buyer is a party.
 
 
 
4

--------------------------------------------------------------------------------


 
5.4.          Approvals and Consents. Other than the approval of the Board of
Directors of Buyer, no consent, approval or authorization is required in
connection with the execution or delivery of this Agreement by the Buyer or the
consummation by it of the transactions contemplated hereby.
 
5.5.          Capital Stock.The authorized capital stock of the Buyer consists
of 100,000,000 shares of Common Stock. With respect to the Common Stock: (i)
each holder thereof being entitled to cast one vote for each share held on all
matters properly submitted to the shareholders for their vote; and (ii) there
being no pre-preemptive rights and no cumulative voting.
 
 
ARTICLE VI
 
ADDITIONAL COVENANTS
 
The parties covenant and agree as follows:
 
6.1.          Access to Information and Records.During the period prior to the
Closing, each party shall, and shall cause its officers, employees, agents,
independent accountants and advisors to, furnish to the other party, its
respective officers, employees, agents, independent accountants and advisors, at
reasonable times and places, all information in their possession concerning the
transactions contemplated hereby as may be reasonably requested, and give such
persons access to all of the properties, books, records, contracts and other
documents of or pertaining to the other party that such other party or its
officers, employees, agents, independent accountants or advisors shall have in
their custody.  The foregoing covenant is conditioned upon the agreement by the
parties to maintain any and all such information and records obtained hereunder
as confidential, and each receiving party shall not release any such information
and records without the prior written consent of the disclosing party.
 
6.2.          Conduct of Buyer Pending the Closing.From the date hereof until
the Closing, except as otherwise approved in writing by the Seller:
 
 
(a)
No Changes.  Buyer will carry on its business diligently and in the same manner
as heretofore and will not make or institute any changes in its methods of
management, accounting or operation.

 
 
(b)
Maintain Organization.  Buyer will take such action as may be necessary to
maintain, preserve, renew and keep in favor and effect the existence, rights and
franchises of Buyer.

 
 
(c)
No Breach.  Buyer will not do or omit any act, or permit any omission to act,
which may cause a breach of any material contract, commitment or obligation, of
Buyer as of the date hereof.

 
6.3.          Further Assurances.The parties hereto agree to use all reasonable
good faith efforts to take all actions and to do all things necessary, proper or
advisable to fulfill the conditions to Closing set forth in this Agreement and
to consummate the transactions contemplated hereby.  In addition, each party
hereto agrees to execute reasonable supplemental or additional documents, to
execute reasonable amendments to documents delivered at Closing, to re-execute
documents delivered at Closing and to take any other reasonable actions as are
necessary or reasonably appropriate to fully carry out and consummate the
transactions contemplated herein or to correct errors or omissions, if any, in
any document delivered at Closing.
 
 
 
5

--------------------------------------------------------------------------------




 
ARTICLE VII
 
CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS
 
7.1.          Conditions to Obligations of Buyer to Consummate the
Transactions.The obligation of Buyer to consummate the transactions contemplated
by this Agreement shall be subject to the satisfaction of the following
conditions, unless waived in writing prior to the Closing by Buyer:
 
 
(a)
The Seller shall have performed, in all material respects, all obligations and
complied with all covenants required by this Agreement to be performed or
complied with, in all material respects, by it prior to the Closing.

 
 
(b)
Each of the documents or other items to be delivered by the Seller at the
Closing pursuant to Section 3.2 shall have been delivered.

 
 
ARTICLE VIII
 
CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS
 
8.1.          Conditions to Obligations of the Seller to Consummate the
Transactions.The obligation of the Seller to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction of the
following conditions, unless waived in writing prior to the Closing by the
Seller:
 
 
(a)
Buyer shall have performed, in all material respects, all obligations and
complied with all covenants required by this Agreement to be performed or
complied with, in all material respects, by it prior to the Closing.

 
 
(b)
Each of the documents and other items to be delivered by the Buyer at the
Closing pursuant to Section 3.3 shall have been delivered.

 
 
(c)
Nothing having a Material Adverse Effect (as defined below) shall have occurred
between the date hereof and the Closing in the business, operations, financial
or other condition of the Buyer.  For purposes of this Agreement, the term
“Material Adverse Effect” means an effect or condition that individually or when
taken together with all other effects or conditions of like nature would be
reasonably expected to have a material adverse effect on (i) the business,
operations financial or other condition of the Buyer; or (ii) the Buyer’s
ability to consummate the transactions required by this Agreement.

 
 
 
 
6

--------------------------------------------------------------------------------




ARTICLE IX
 
TERMINATION
 
9.1.          Right of Termination.This Agreement may be terminated without
further liability of any party at any time prior to the Closing:
 
 
(a)
by mutual written agreement of Buyer and Seller;

 
 
(b)
by either party if there has been a material breach by the other party of its
respective representations, warranties and covenants set forth in Articles 4, 5
or 6, as applicable; or

 
 
(c)
by either party if there has occurred an event constituting a Material Adverse
Effect.

 
 
(d)
If at any time, before or after Closing, the Buyer seeks protection under the
Bankruptcy laws of any State or the U. S. Federal Government, or otherwise seeks
to terminate or wind up its business pursuant to any statute, or ceases to
exploit, for any reason, the rights and licenses granted hereunder or pursuant
to the License Agreement entered into by and between the Parties hereto, then
and in such event, the Licenses shall be deemed terminated, without further
action by any Party, and all rights and licenses shall revert to Jump
Communications, Inc. or its successor in interest.

 
9.2.          Effect of Termination; Sole Remedy.Upon any termination of this
Agreement prior to Closing, the Purchased Assets shall automatically revert back
to Seller and this Agreement shall be of no further force or effect.  The
parties hereby acknowledge and agree that their sole remedy with respect to any
breach by the other party of its respective representations, warranties and
covenants set forth in Articles 4, 5 or 6, as applicable, shall be termination
of this Agreement with no liability to the breaching party.
 
 
ARTICLE X
 
MISCELLANEOUS
 
10.1.        Rules of Construction.All Exhibits and Schedules attached hereto
shall be deemed incorporated herein as if set forth in full herein and, unless
otherwise defined therein, all terms used in any Exhibit or Schedule shall have
the meaning ascribed to such term in this Agreement.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  Unless otherwise expressly
provided herein, any agreement, plan, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, plan, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.
 
 
 
7

--------------------------------------------------------------------------------




 
10.2.        Disclosures and Announcements.Both the timing and the content of
all disclosure to third parties and public announcements concerning the
transactions provided for in this Agreement by either Seller or Buyer shall be
subject to the approval of the other in all essential respects, except that
Seller’s approval shall not be required as to any statements and other
information which Buyer may submit to the Securities and Exchange Commission
(“SEC”) or that Buyer may be required to make pursuant to any rule or regulation
of the SEC or otherwise required by law.
 
10.3.         Assignment; Parties in Interest.
 
 
(a)
Assignment.  Except as expressly provided herein, the rights and obligations of
a party hereunder may not be assigned, transferred or encumbered without the
prior written consent of the other parties.

 
 
(b)
Parties in Interest.  This Agreement shall be binding upon, inure to the benefit
of, and be enforceable by the respective successors and permitted assigns of the
parties hereto.  Nothing contained herein shall be deemed to confer upon any
other person any right or remedy under or by reason of this Agreement.

 
10.4.        Law Governing Agreement.This Agreement shall be construed and
interpreted according to the internal laws of the State of Delaware, without
regard to principles of conflict of laws.  The parties hereby stipulate that any
action or other legal proceeding arising under or in connection with this
Agreement may be commenced and prosecuted in its entirety in the federal or
state courts located in the Southern District of the State of California.  Each
party hereby submits to the personal jurisdiction thereof, and the parties agree
not to raise the objection that such courts are not a convenient forum.  Process
and pleadings mailed to a party at the address provided in the Notice section
herein shall be deemed properly served and accepted for all purposes.  The
parties hereto waive the right to trial by jury in any proceeding hereunder.
 
10.5.        Amendment and Modification.The parties may amend, modify and
supplement this Agreement in such manner as may be agreed upon by them in
writing.
 
10.6.        Survival.The representations and warranties contained in this
Agreement shall not survive the Closing, at which time liability therefor shall
cease.
 
10.7.        Notice.All notices, requests, demands and other communications
hereunder shall be given in writing and shall be:  (i) personally delivered;
(ii) sent by telecopier, facsimile transmission or other electronic means of
transmitting written documents; or (iii) sent to the parties at their respective
addresses indicated herein by registered or certified U.S. mail, return receipt
requested and postage prepaid, or by private overnight mail courier
service.  The respective addresses to be used for all such notices, demands or
requests are as follows:
 
 
 
 
8

--------------------------------------------------------------------------------


(a)If to Buyer, to:
   
    NuTech Digital, Inc.
    3841 Hayvenhurst Drive,
    Encino, CA 91436
    Attention: Lee H. Kasper
    Facsimile: 818 906
1156                                                      
 
or to such other person or address as Buyer shall furnish to Seller in writing.
 
(b)   If to Seller, to:
 
    Jump Communications
    10390 Wilshire Boulevard
    Penthouse 20
    Los Angeles, California 90024
    Attention: A. Fred Greenberg
    Facsimile: (310) 777-0015


With a required copy to:


    Fredric H. Aaron, Attorney at Law, PC
    14 Vanderventer Avenue, Suite 212
    Port Washington, NY 11050
    Attention: Fredric H. Aaron, Esq.
    Facsimile: (516) 802-3807
 
or to such other person or address as Seller shall furnish to Buyer in writing.
 
If personally delivered, such communication shall be deemed delivered upon
actual receipt; if electronically transmitted pursuant to this paragraph, such
communication shall be deemed delivered the next business day after transmission
(and sender shall bear the burden of proof of delivery); if sent by overnight
courier pursuant to this paragraph, such communication shall be deemed delivered
upon receipt; and if sent by U.S. mail pursuant to this paragraph, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service, or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal.  Any
party to this Agreement may change its address for the purposes of this
Agreement by giving notice thereof in accordance with this Section.
 
10.8.        Expenses.Regardless of whether or not the transactions contemplated
hereby are consummated, each of the parties hereto shall bear their own
respective expenses and the expenses of its counsel and other agents in
connection with the transactions contemplated hereby.
 
10.9.
Entire Agreement; Enforceability. This Agreement, including all the Exhibits and
Schedules, ancillary agreements and any other instruments to be executed and
delivered by the parties hereto (the “Transaction Documents”):  (i) constitutes
the entire agreement among the parties with respect to the transactions
contemplated herein and supersedes all prior agreements and understandings, both
written and oral, among the parties, with respect to the subject matter hereof
and thereof, and (ii) shall be binding upon, and is solely for the benefit of,
each party hereto and nothing in this Agreement is intended to confer upon any
third party any rights or remedy of any nature whatsoever hereunder or by reason
of this Agreement or any of the Transaction Documents.

 
 
 
 
9

--------------------------------------------------------------------------------




 

 
10.10.
Severability.Any term or provision of this Agreement which is invalid, illegal
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without rendering invalid, illegal or unenforceable the remaining terms and
provisions of this Agreement or affecting the validity or enforceability of any
of the terms or provisions of this Agreement in any other jurisdiction.  If any
provision of this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as is enforceable.

 
10.11.      Counterparts.This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement shall
become effective when one or more counterparts have been signed by each of the
parties and delivered (by facsimile or otherwise) to the other parties, it being
understood that all parties need not sign the same counterpart.  Any counterpart
or other signature delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by a party.
 
10.12.      Headings.The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Section, subsection, preamble, recital and party references are
to this Agreement unless otherwise stated.  No party or its counsel shall be
deemed the drafter of this Agreement for purposes of construing its provisions,
and all language in all parts of this Agreement shall be construed in accordance
with its fair meaning, and not strictly for or against any party.  The parties
waive any rule of law or judicial precedent that provides that contractual
ambiguities are to be construed against the party who shall have drafted the
contractual provision in question.
 
[Signature Page to Asset Purchase Agreement Follows]
 


 
10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 

 
NuTech Asset Acquisition Corp.
a Nevada corporation
         
/S/ Lee H. Kasper
By: Lee H. Kasper
Title: President
       
“Seller”
Jump Communications, Inc.
a Nevada corporation
         
/S/ A. Frederick Greenberg
By: A. Fred Greenberg
Title: Chairman
       






      
        Signature Page to Asset Purchase Agreement      
    

11

--------------------------------------------------------------------------------



EXHIBITS


Exhibit/Schedule                                   Description


Schedule 1.1                                          List of Purchased Assets


A                                                             Form of Bill of
Sale


3.2(b)                                                      Form of License
Agreement



12

--------------------------------------------------------------------------------



SCHEDULE 1.1
 


 
QTY
Manufacturer
Asset Description
Model #
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
1
Alcatel
7470 MSP Network Switch Component
DUAL MAU
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
1
Alcatel
7470 MSP Network Switch Component
UCS Filler Plate: 6 Pk
1
Alcatel
7470 MSP Network Switch Support
36170 Tech Practice CD
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
1
Alcatel
7470 MSP Network Switch Install
Installation
2
Alcatel
7470 MSP Network Switch Component
Termination Card
2
Alcatel
7470 MSP Network Switch Component
Switching Shelf
2
Alcatel
7470 MSP Network Switch Component
DSC-1310/NSX/R3.1
2
Alcatel
7470 MSP Network Switch Component
DRX-1310
2
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
2
Alcatel
7470 MSP Network Switch Component
Control Card 2
2
Alcatel
7470 MSP Network Switch Component
Callp Card-2
2
Alcatel
7470 MSP Network Switch Component
PNNI Routing Card -2
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
2
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
2
Alcatel
7470 MSP Network Switch Component
Filler Plates DSC & H/S
2
Alcatel
7470 MSP Network Switch Component
DRX Filler Plate: 7 Pk
2
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
2
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier


13

--------------------------------------------------------------------------------





 
EXHIBIT A
 
 
BILL OF SALE
 
KNOW ALL MEN BY THESE PRESENTS, that Jump Communications, Inc., a Nevada
corporation (“Seller”), for good and valuable consideration, the receipt of
which is hereby acknowledged, effective as of the date set forth below, hereby
irrevocably grants, conveys, transfers and assigns unto NuTech Acquisition
Corp., a California corporation (“Buyer”), its successors and assigns, all of
its right, title and interest in and to the Purchased Assets (as defined in that
certain Asset Purchase Agreement entered into by and among Seller and Buyer
dated as of August 7, 2007 (the “Agreement”), and more fully set forth on
Schedule 1.1 attached hereto (the “Purchased Assets”);
 
TO HAVE AND TO HOLD the same unto Buyer, its successors or assigns, forever, and
Seller does hereby covenant and agree that it will from time to time, if
requested by Buyer, its successors and assigns, execute, acknowledge and
deliver, or will cause to be done, executed and delivered to Buyer or its
successors or assigns, such and all further acts, transfers, assignments, deeds,
powers and assurances of title, and additional papers and instruments, and to
cause to be done all acts or things as often as may be proper or necessary for
better assuring, conveying, transferring and assigning all of the Purchased
Assets hereby conveyed, transferred or assigned, and effectively to carry out
the intent hereof, and to vest in the entire right, title and interest of Seller
in and to all of the said Purchased Assets.
 


IN WITNESS WHEREOF, Seller has caused this instrument to be executed by its duly
authorized officer this ___ day of July, 2007.
 


 
NuTech Acquisition Corp.,
a Nevada corporation
   
/S/                                         
By: Lee Kasper
Title: President
   
Jump Communications, Inc.,
a Nevada corporation
   
/S/                                         
By: A. Frederick Greenberg
Title: President
   




14

--------------------------------------------------------------------------------


